DETAILED ACTION
Amended claims 1-20 of U.S. Application No. 17/337,467 filed on 05/30/2022 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2022 and 05/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (U.S. PGPub No. 2004/0233359) in view of Gu et al (U.S. PGPub No. 2014/0085578). 
Regarding claim 1, Nam teaches a color filter (Fig 5, 180), comprising: a substrate (171); a plurality of color resistors of different colors (180a-c, RGB), arranged in a matrix (Fig 4, RGB) on the substrate, wherein two adjacent color resistors (Fig 5, RG and GB) have an interval in-between (the space between); and a color blocking layer (175), placed in the interval; wherein a transparent structure (185; para 0048 lines 11-13) is placed on each of the color resistors.
However, Nam fails to teach a color blocking layer, placed in the interval to isolate the plurality of color resistors.
Gu teaches a color blocking layer (Figs 1-4, 13), placed in the interval to isolate the plurality of color resistors (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the color blocking layer of Nam in the intervals to isolate the plurality of color resistors as taught by Gu in order for improving transmittance of the color resistors (see Gu para 0004). 
Regarding claim 2, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the transparent structure (Fig 5, 185) comprises a via (TH) on the color filters, the via is formed by opening at least one hole on the color resistor from a side close to the substrate, and the via extends along a direction of the substrate and pass through the color resistor (Fig 4 and 5, TH).
Regarding claim 3, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the via comprises a plurality of sub-vias, periodically positioned along a predetermined direction on the color resistor (Fig 4, TH). 
Regarding claim 4, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the color resistor comprises a center region and a non-center region; and a diameter of a sub-via in the center region is greater than a diameter of a sub-via in the non-center region (Fig 5). 
Regarding claim 5, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the transparent structure (185) comprises a first blind via (TH; the far left hole) positioned on the color resistor, the first blind via is formed by opening a hole on the color resistor from a side away from the substrate, and the first blind via extends along a direction of the substrate.
Regarding claim 6, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the transparent structure (185) further comprises a second blind via (TH; the middle hole), the second blind via is formed by opening a hole on the color resistor from a side close to the substrate, and the second blind via extends along a direction away from the substrate.
Regarding claim 7, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the first blind via and the second blind via are coaxial and a sum of a first depth of the first blind via and a second depth of the second blind via is less than a thickness of the color filter (Fig 5). 
Regarding claim 8, Nam and Gu teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the first blind via and the second blind via are dislocated to each other, and a first depth of the first blind via and a second depth of the second blind via are both greater than half of a thickness of the color filter (Fig 5, TH).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (U.S. PGPub No. 2004/0239848) in view of Gu et al (U.S. PGPub No. 2014/0085578).
Regarding claim 9, Yeh teaches a display panel (Fig 1), comprising: a display substrate (221); a reflection layer (223); a liquid crystal layer (21); a polarizer (203); and a color filter (201), comprising: a substrate (2011); a plurality of color resistors of different colors (2012; Fig 2, 2015), arranged in a matrix on the substrate, wherein two adjacent color resistors (R,G,B) have an interval in-between (the space between); and a color blocking layer (2016), placed in the interval; wherein a transparent structure (2013) is placed on each of the color resistors; wherein the display substrate (Fig 1, 221), the reflection layer (223), the liquid crystal layer (21), the color filter (201) and the polarizer (203) are stacked from the bottom top.
However, Yeh fails to teach a color blocking layer, placed in the interval to isolate the plurality of color resistors.
Gu teaches a color blocking layer (Figs 1-4, 13), placed in the interval to isolate the plurality of color resistors (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the color blocking layer of Yeh in the intervals to isolate the plurality of color resistors as taught by Gu in order for improving transmittance of the color resistors (see Gu para 0004). 

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (U.S. PGPub No. 2004/0239848) in view of Gu et al (U.S. PGPub No. 2014/0085578) as applied to claim 9 above, and further in view of Nam et al (U.S. PGPub No. 2004/0233359).
Regarding claim 10, Yeh and Gu teaches all of the elements of the claimed invention as stated above.
However, Yeh in view of Gu fails to teach wherein the transparent structure comprises a via on the color filters, the via is formed by opening at least one hole on the color resistor from a side close to the substrate, and the via extends along a direction of the substrate and pass through the color resistor.
Nam teaches wherein the transparent structure (Fig 5, 185; para 0048 lines 11-13) comprises a via (TH) on the color filters (180), the via is formed by opening at least one hole on the color resistor from a side close to the substrate (171), and the via extends along a direction of the substrate and pass through the color resistor (Fig 4 and 5, TH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent structure of Yeh with a via formed hole as taught by Nam to have a more uniform color property and brightness while reflection efficiency may be improved for better display (see Nam para 0049). 
Regarding claim 11, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the via comprises a plurality of sub-vias, periodically positioned along a predetermined direction on the color resistor (Fig 4, TH).
Regarding claim 12, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the color resistor comprises a center region and a non-center region; and a diameter of a sub-via in the center region is greater than a diameter of a sub-via in the non-center region (Fig 5). 
Regarding claim 13, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the transparent structure (185) comprises a first blind via (TH; the far left hole) positioned on the color resistor, the first blind via is formed by opening a hole on the color resistor from a side away from the substrate, and the first blind via extends along a direction of the substrate.
Regarding claim 14, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the transparent structure (185) further comprises a second blind via (TH; the middle hole), the second blind via is formed by opening a hole on the color resistor from a side close to the substrate, and the second blind via extends along a direction away from the substrate.
Regarding claim 15, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the first blind via and the second blind via are coaxial and a sum of a first depth of the first blind via and a second depth of the second blind via is less than a thickness of the color filter (Fig 5).
Regarding claim 16, Yeh, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the first blind via and the second blind via are dislocated to each other, and a first depth of the first blind via and a second depth of the second blind via are both greater than half of a thickness of the color filter (Fig 5, TH).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (U.S. PGPub No. 2004/0239848) in view of Gu et al (U.S. PGPub No. 2014/0085578) and Gu et al (U.S. PGPub No. 2014/0055703).
 Regarding claim 17, Yeh teaches a display device (para 0002), comprising: a display panel (Fig 1), comprising: a display substrate (221); a reflection layer (223); a liquid crystal layer (21); a polarizer (203); and a color filter (201), comprising: a substrate (2011); a plurality of color resistors  of different colors (2012; Fig 2, 2015), arranged in a matrix on the substrate, wherein two adjacent color resistors (R,G,B) have an interval in-between (the space between); and a color blocking layer (2016), placed in the interval; wherein a transparent structure (2013) is placed on each of the color resistors; wherein the display substrate (Fig 1, 221), the reflection layer (223), the liquid crystal layer (21), the color filter (201) and the polarizer (203) are stacked from the bottom top.
However, Yeh fails to teach a color blocking layer, placed in the interval to isolate the plurality of color resistors.
Gu (U.S. PGPub No. 2014/0085578) teaches a color blocking layer (Figs 1-4, 13), placed in the interval to isolate the plurality of color resistors (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the color blocking layer of Yeh in the intervals to isolate the plurality of color resistors as taught by Gu in order for improving transmittance of the color resistors (see Gu para 0004). 
However, the combination of Yeh in view of Gu (U.S. PGPub No. 2014/0085578) fails to teach a shell; wherein the display panel is positioned on the shell.
Gu (U.S. PGPub No. 2014/0055703) teaches a shell (Fig 1, shell assembly (1, 2, 3); para 0003 lines 5-7); wherein the display panel (4) is positioned on the shell (para 0003 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the display panel of Yeh on a shell assembly as taught by Gu (U.S. PGPub No. 2014/0055703) to further secure and protect the display panel from elements that could damage the device.

 Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (U.S. PGPub No. 2004/0239848) in view of Gu et al (U.S. PGPub No. 2014/0085578) and Gu et al (U.S. PGPub No. 2014/0055703) as applied to claim 17 above, and further in view of Nam et al (U.S. PGPub No. 2004/0233359).
Regarding claim 18, Yeh, Gu and Gu teaches all of the elements of the claimed invention as stated above.
However, Yeh in view of Gu and Gu fails to teach wherein the transparent structure comprises a via on the color filters, the via is formed by opening at least one hole on the color resistor from a side close to the substrate, and the via extends along a direction of the substrate and pass through the color resistor.
Nam teaches wherein the transparent structure (Fig 5, 185; para 0048 lines 11-13) comprises a via (TH) on the color filters (180), the via is formed by opening at least one hole on the color resistor from a side close to the substrate (171), and the via extends along a direction of the substrate and pass through the color resistor (Fig 4 and 5, TH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent structure of Yeh with a via formed hole as taught by Nam to have a more uniform color property and brightness while reflection efficiency may be improved for better display (see Nam para 0049). 
Regarding claim 19, Yeh, Gu, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the via comprises a plurality of sub-vias, periodically positioned along a predetermined direction on the color resistor (Fig 4, TH).
Regarding claim 20, Yeh, Gu, Gu and Nam teaches all of the elements of the claimed invention as stated above.
Nam further teaches wherein the color resistor comprises a center region and a non-center region; and a diameter of a sub-via in the center region is greater than a diameter of a sub-via in the non-center region (Fig 5). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM D PETERSON/Examiner, Art Unit 2871       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871